DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 1/24/22. Claims 17-19 and 22 are pending.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 10/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4. Applicant has filed a terminal disclaimer over application 17/019596 filed 9/14/2020.
Rejections/Objection Withdrawn
	5. Applicants’ cancelling of claim 28 has necessitated the withdrawal of claim objection over claim 28.  
6. Rejection of claims 21, 24 and 25-28 under 35 USC 112(b), as having insufficient antecedent basis is withdrawn because Applicants have cancelled the claims. 
7. Rejection of claims 17-19 and 22-28 under 35 USC 112(a), as failing to comply with the enablement requirement is withdrawn because Applicants have provided statement regarding the availability of the biological material.

Reasons for Allowance
9. The following is an examiner’s statement of reasons for allowance: Claim amendments and remarks have necessitated the 112(a) rejections of record. In addition, prior art of record does not fairly suggest isolated Bacillus subtilis 3 deposited as KCTC 13467 BP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	10. Claims are 17-19 and 22 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645